


113 S2852 IS: State Regulatory Representation Clarification Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
113th CONGRESS2d Session
S. 2852
IN THE SENATE OF THE UNITED STATES

September 18, 2014
Mr. Coburn (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To clarify membership requirements for the Board of Directors of the Federal Deposit Insurance Corporation.


1.Short titleThis Act may be cited as the State Regulatory Representation Clarification Act of 2014.
2.PurposesThe purposes of this Act are—
(1)to reaffirm the importance of having the perspective of State banking regulators on the Board of Directors of the Federal Deposit Insurance Corporation; and
(2)to ensure that the Board of Directors of the Federal Deposit Insurance Corporation includes a member who has served as a State banking supervisor.
3.State banking supervisor experience on Board of Directors of the Federal Deposit Insurance CorporationSection 2(a)(1)(C) of the Federal Deposit Insurance Act (12 U.S.C. 1812(a)(1)(C)) is amended by striking State bank supervisory experience and inserting served as a State bank supervisor, as defined in section 3(r)(1) of this Act.
4.Rule of constructionNothing in this Act shall be construed as affecting the appointment or reappointment of individuals who were members of the Board of Directors of the Federal Deposit Insurance Corporation as of January 1, 2014.

